Opinion by
Mr. Justice McGowan,
The complaint alleged as a first cause of action, the execution by defendant to plaintiff of a sealed note which was copied into the complaint; as a second cause of action, the like execution of another sealed note which was copied; and as a third cause of action, the like execution of still another note, which was copied; then followed a paragraph stating in the aggregate the amount due on the three notes and demanding judgment therefor. Defendant demurred separately to the three causes of action, that they did not in themselves state facts sufficient to constitute a cause of action. The demurrers were overruled by the Circuit Judge (Hudson) and defendant appealed. Held, that the three causes of action were sufficiently stated; but that there was really only one cause of action embracing three items. And moreover, if imperfectly stated, the proper remedy is not demurrer, but motion before trial to make the averments more definite.